DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of obtaining, by processing circuitry of a ground collision awareness system, historical navigation route data for one or more reference vehicles, the historical navigation route data being based on transponder positional data; identifying, by the processing circuitry, a plurality of aerodrome guidance features for a particular aerodrome location, the aerodrome guidance features including guidance marker information; determining, by the processing circuitry, a predicted path of a first vehicle, the predicted path comprising a first portion and a second portion, the first portion of the predicted path being predicted using the guidance marker information, and the second portion of the predicted path being predicted using the historical navigation route data; determining, by the processing circuitry, a predicted position of the first vehicle along the predicted path at a prospective time; determining, by the processing circuitry, a predicted position of a second vehicle with respect to approximately the same prospective time; performing, by the processing circuitry, a comparison of a first vehicle envelope for the first vehicle and a second vehicle envelope for the second vehicle at the predicted positions; identifying, by the processing circuitry, an overlap of the first vehicle envelope and the second vehicle envelope; and determining, by the processing circuitry, a predicted collision zone of the first vehicle and the second vehicle at the prospective time based at least in part on the overlap of the first vehicle envelope and the second vehicle envelope. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “by the processing circuitry.” That is, other than reciting “by the processing circuitry,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the processing circuitry” language, the claim encompasses a user obtaining data, in the mind, identifying features, in the mind, determining several predictions, and performing comparisons, in the mind. The mere nominal recitation of a by the processing circuitry does not take the claim limitations out of the mental process grouping.
The dependent claims do not introduce any other matter that brings the claims into eligibility. Thus, each of the limitations in the claim recite a mental process. 
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “by the processing circuitry” that performs the respective steps. The limitations are recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea. The processing circuitry is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-8, 9, 10, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchmueller (US20180308370A1).
Regarding claim 1, Buchmueller teaches a method of predicting vehicle collision zones, the method comprising: obtaining, by processing circuitry of a ground collision awareness system, historical navigation route data for one or more reference vehicles, the historical navigation route data being based on transponder positional data (see Paragraph 0023 wherein a scalable trajectory envelope may be a three-dimensional geometry that describes that probability of trajectory change of the object based on the performance parameters associated with the object and stored in the performance parameter database. Further, the object's current operating characteristics such as the position relative to the UAV and/or the object's determined trajectory, including speed, may be used by the flight management system to scale the scalable trajectory envelope associated with the object and determine a trajectory envelope that represents the object's probability of trajectory change; see also Paragraph 0043 wherein the flight management system 300 may further comprise an acoustic transmitter 322 and wireless communication component 324. Additionally, the flight management system may comprise one or more databases including, for example, a characteristic feature database 312 and a performance parameter database 314; see also Paragraph 0056 wherein the scalable volume may be scaled based on an identified object's operating characteristics, such as speed and/or acceleration, historic information available for the object's trajectory. For example, a scaling factor may be sized to reflect a predictability factor associated with the object within the UAV's airspace); 
identifying, by the processing circuitry, a plurality of aerodrome guidance features for a particular aerodrome location, the aerodrome guidance features including guidance marker information (see Paragraph 0033 wherein a UAV may house a flight management system 120 to direct the signal capture and analysis; object detection, and modifications to the UAV's flight plan. An embodiment of a flight management system 120 is described in further detail below with respect to FIG. 3. For example, the flight management system 120 may access object indications (e.g., signals generated from sound 106 caused by the object, signals generated from light 108 emitted from the object) and process the indications into a format suitable for analysis. For example, acoustic signals 106 may be formatted into a spectrogram representing the frequency change of the signal over time. The flight management system 120 may then identify features of the signal representative of the object and compare those features to a database of features associated with known objects. The flight management system may thereby positively identify the object associated with the indications. The flight management system may then associate performance parameters from a database 121 with the identified object to determine an operating envelope 123 or probability of trajectory change); 
determining, by the processing circuitry, a predicted path of a first vehicle, the predicted path comprising a first portion and a second portion, the first portion of the predicted path being predicted using the guidance marker information, and the second portion of the predicted path being predicted using the historical navigation route data (see Paragraph 0035 wherein the UAV's flight management system 120 may compare the UAV's operating characteristics 112 and current flight plan 132 to the identified object's operating envelope to determine the necessity of modification to the current flight plan 132. The flight management system 120 may update the flight plan by determining a minimum likelihood of interaction with the identified object's operating envelope as well as a maximum efficiency (fuel consumption and/or flight time) for delivery of the payload 110; see Paragraph 0056 wherein the scalable volume may be scaled based on an identified object's operating characteristics, such as speed and/or acceleration, historic information available for the object's trajectory. For example, a scaling factor may be sized to reflect a predictability factor associated with the object within the UAV's airspace. Furthermore, if the trajectory of a detected object has changed in excess of a threshold amount and/or in excess of a threshold number of instances within the UAV's airspace over the course of a predetermined amount of time, the scaling factor will be larger than if the object's trajectory is constant over the same predetermined amount of time. The predictability factor may approach a value of “1” for an object that is likely to maintain a constant trajectory based on historical data); 
determining, by the processing circuitry, a predicted position of the first vehicle along the predicted path at a prospective time (see Paragraph 0060-61 wherein FIG. 5 is a schematic diagram of a UAV airspace indicating probability-derived maps 500 representing an object's current position, trajectory, and likelihood of trajectory change at a future time...For example, the probability of finding a fixed wing aircraft's location at some point in the future may be described by 1 to n isoprobability lines 506. The probability of trajectory change in close proximity to the object's current position 506(1) may be relatively low. An inverse relationship may be stated as the likelihood that the object will be located at a point close to the object's current position is relatively high. However, at a point further from the current position 506(n), the probability of a trajectory change is relatively high compared to the closer position 506(1), and therefore the likelihood of finding the fixed wing aircraft 504 at the further point 506(n) in the future is lower); 
determining, by the processing circuitry, a predicted position of a second vehicle with respect to approximately the same prospective time (see Paragraph 0018 wherein the UAV may interrogate data captured by the sensors to determine a source, source trajectory, and source operating characteristics (e.g., a speed and/or acceleration). The UAV may also identify an object-type associated with the source of the transmission (e.g., stationary object, fixed wing air vehicle, rotorcraft, blimp/balloon, etc.) and likelihood of trajectory changes of the source by analyzing captured signal data over a period of time; see also Paragraph 0062 wherein a rotorcraft object 512, however, may be more maneuverable than a fixed wing aircraft 504, and therefore more unpredictable. In the rotorcraft example, the isoprobability lines far forward of the rotorcraft 512 may be more compressed representing a high likelihood that the rotorcraft may change trajectory. Isoprobability lines aft and at 90 and 180 degrees from the current trajectory may be less dense reflecting the rotorcraft's 512 ability to change course rapidly, while factoring in the probability that the rotorcraft 512 will maintain its current operating characteristics 516 (i.e., the rotorcraft is more likely to change forward direction in the long-term rather than short term)); 
performing, by the processing circuitry, a comparison of a first vehicle envelope for the first vehicle and a second vehicle envelope for the second vehicle at the predicted positions (see Paragraph 0035 wherein the UAV's flight management system 120 may compare the UAV's operating characteristics 112 and current flight plan 132 to the identified object's operating envelope to determine the necessity of modification to the current flight plan 132. The flight management system 120 may update the flight plan by determining a minimum likelihood of interaction with the identified object's operating envelope as well as a maximum efficiency (fuel consumption and/or flight time) for delivery of the payload 110); 
identifying, by the processing circuitry, an overlap of the first vehicle envelope and the second vehicle envelope (see Paragraph 0095 wherein at 920, the flight plan manger module 306 may compare the determined trajectory envelopes of the object 102 to the UAV's dynamic flight plan 132 to determine a likelihood of interaction. The trajectory envelope may be a default envelope from 912. The UAV 114 may update its dynamic flight plan 132 to minimize the likelihood of interaction and optimize the flight plan 132 between the UAV's base location 128 and one or more destination locations 130);
 and determining, by the processing circuitry, a predicted collision zone of the first vehicle and the second vehicle at the prospective time based at least in part on the overlap of the first vehicle envelope and the second vehicle envelope (see Paragraph 0045 wherein the flight plan manager module 306 may determine a likelihood of interaction between the UAV's current flight plan 132 and the object's trajectory envelope. The flight plan manager module 306 may determine an optimized flight plan to avoid interaction with an object's trajectory envelope as well as factors such as: fuel level, payload weight, distance to one or more destination, distance traveled from a base location, airspace congestion, etc).  
Regarding claim 2, Buchmueller teaches the method of claim 1, wherein determining the predicted path further comprises: determining a first initially predicted path of the first vehicle using the guidance marker information and the historical navigation route data (see Paragraph 0056 wherein the scalable volume may be scaled based on an identified object's operating characteristics, such as speed and/or acceleration, historic information available for the object's trajectory. For example, a scaling factor may be sized to reflect a predictability factor associated with the object within the UAV's airspace. Furthermore, if the trajectory of a detected object has changed in excess of a threshold amount and/or in excess of a threshold number of instances within the UAV's airspace over the course of a predetermined amount of time, the scaling factor will be larger than if the object's trajectory is constant over the same predetermined amount of time. The predictability factor may approach a value of “1” for an object that is likely to maintain a constant trajectory based on historical data); 
identifying a first likelihood of the first vehicle traveling the first initially predicted path (see Paragraph 0060 wherein the UAV's flight management system 300 may identify an object as a fixed wing aircraft 504 and then determine a three-dimensional trajectory envelope represented by a conical-like shape and scaled to represent the object's current operating characteristics 508. The trajectory envelope may be further represented as a three-dimensional isoprobability (i.e., constant probability) trajectory map. The density of isoprobability lines of the trajectory map represents the varying probability of finding the object 508 at any given point within the volume described by the trajectory envelope. For example, a point with dense isoprobability lines may indicate a high likelihood of trajectory change at that point relative to the current trajectory); 
determining a second initially predicted path of the first vehicle using the guidance marker information and the historical navigation route data (see Paragraph 0072 wherein Further, the first UAV 706 may determine a trajectory envelope for each object as discussed above with respect to FIGS. 4 and 5. The second UAV 708 may also detect the second fixed wing aircraft 716 and determine its operating characteristics 724 as well as a trajectory envelope for the object. The P2P network 702 may transfer operating characteristic data determined by the first and second UAV between the two UAVs. With the additional data, each UAV may update its determined operating characteristics and trajectory envelope. Furthermore, each UAV may use data collected from the other, with the position of the two UAVs being known relative to the network, to triangulate the location of the aircraft 716 relative to the two UAVs); 
identifying a second likelihood of the first vehicle traveling the second initially predicted path (see Paragraph 0060 wherein the UAV's flight management system 300 may identify an object as a fixed wing aircraft 504 and then determine a three-dimensional trajectory envelope represented by a conical-like shape and scaled to represent the object's current operating characteristics 508. The trajectory envelope may be further represented as a three-dimensional isoprobability (i.e., constant probability) trajectory map. The density of isoprobability lines of the trajectory map represents the varying probability of finding the object 508 at any given point within the volume described by the trajectory envelope. For example, a point with dense isoprobability lines may indicate a high likelihood of trajectory change at that point relative to the current trajectory); 
and determining the predicted path of the first vehicle based on a combination of the first initially predicted path of the first vehicle and the second initially predicted path of the first vehicle, the combination being based at least in part on the first likelihood and the second likelihood (see Paragraph 0072 wherein With the additional data, each UAV may update its determined operating characteristics and trajectory envelope. Furthermore, each UAV may use data collected from the other, with the position of the two UAVs being known relative to the network, to triangulate the location of the aircraft 716 relative to the two UAVs; see also Paragraph 0052 wherein The flight management system 300 may further identify the object's performance parameters with reference to a performance parameter database module 314. The flight management system 300 may cross-reference the determined object-type of the identified object with a performance parameter database module 314 to determine the identified object's performance parameters. For example, the performance parameters may include, rate of climb and/or decent, the aircraft's operating ceiling, range, speed, maneuverability, and/or flight envelope of the identified object. For example, with reference to the identified small private aircraft above, the performance parameter database 314 may determine that the object has a cruise speed of 122 knots, a maximum speed of 163 knots, a service ceiling of 13,500 feet, and a rate of climb of 721 feet per minute. The flight management system 300 may use the performance parameters and operating characteristics of the object to determine a trajectory envelope and update the UAV's flight plan).  
Regarding claim 5, Buchmueller teaches the method of claim 1, further comprising: determining movement information of the first vehicle at a current position, the movement information including speed information of the first vehicle (see Paragraph 0052 wherein the performance parameters may include, rate of climb and/or decent, the aircraft's operating ceiling, range, speed, maneuverability, and/or flight envelope of the identified object); 
and identifying the predicted position of the first vehicle using the movement information and the historical navigation route data (see Paragraph 0056 wherein the scalable volume may be scaled based on an identified object's operating characteristics, such as speed and/or acceleration, historic information available for the object's trajectory. For example, a scaling factor may be sized to reflect a predictability factor associated with the object within the UAV's airspace. Furthermore, if the trajectory of a detected object has changed in excess of a threshold amount and/or in excess of a threshold number of instances within the UAV's airspace over the course of a predetermined amount of time, the scaling factor will be larger than if the object's trajectory is constant over the same predetermined amount of time. The predictability factor may approach a value of “1” for an object that is likely to maintain a constant trajectory based on historical data).  
Regarding claim 6, Buchmueller teaches the method of claim 1, wherein the processing circuitry corresponds to a remote server, wherein the method further comprises: receiving, by the processing circuitry of the remote server, a current position of the first vehicle (see Paragraph 0060 wherein FIG. 5 is a schematic diagram of a UAV airspace indicating probability-derived maps 500 representing an object's current position, trajectory, and likelihood of trajectory change at a future time; see also Paragraph 0044 wherein the computer-readable storage media 304 may include a flight plan manager module 306, an object trajectory module 308, and a signal processor module 310. Additionally, or alternatively the signal processor module 310 may be implemented, at least in part, on a remote server for analysis (e.g., uploaded and analyzed to a cloud server or dedicated server). The signal processor module 310 may obtain and process the signals captured by the one or more sensors. The signal processor module 310 may compare features in the signals to a database of known features thereby associating an object associated with the signals to a known object type (e.g., a fixed wing aircraft, or more particularly, a specific model of aircraft). The object trajectory module 308 may compare processed signals over a period of time to determine the trajectory of the object relative to the UAV 114. Furthermore, the object trajectory module 308 may receive the identified object-type from the signal processor module 310 and compare the object-type to a database of performance parameters 314 associated with a plurality of object-types. The object trajectory module 308 may receive identification of the object from the signal processor module 308, and with the object performance parameters and current operating characteristics, determine a trajectory envelope for the object); 
and transmitting, by the processing circuitry, the predicted collision zone from the remote server to the first vehicle (see Paragraph 0019-20 wherein In various embodiments, an object detection and avoidance system may include one or more monitoring zones. In one implementation, a UAV may actively monitor one or more air-space regions, including an interior active monitoring zone nearest to the UAV. The UAV may also monitor a detection zone beyond the active monitoring zone and to the maximum detection limits of the UAV's sensors. Beyond a detection zone, the UAV may not monitor objects or object locations. However, the UAV may exchange information about objects with one or more nearby UAVs to effectively increase the UAV's detection limit and/or detection zone perimeter. When an object is present in the outermost monitored airspace region, the detection zone, the UAV may constantly monitor low-fidelity operating characteristics of the object such as relative position and/or trajectory. When an object moves into the innermost airspace region, the active monitoring zone, the UAV may constantly monitor characteristics of the object with a higher degree of fidelity. For example, the UAV may maintain at least an active position of the object, a trajectory of the object, and/or a trajectory envelope for the detected object).  
Regarding claim 7, Buchmueller teaches the method of claim 1, further comprising: identifying, by the processing circuitry, a predicted path of the second vehicle using a predicted current position of the second vehicle, the predicted current position of the second vehicle based on the historical navigation route data (see Paragraph 0056 wherein the scalable volume may be scaled based on an identified object's operating characteristics, such as speed and/or acceleration, historic information available for the object's trajectory; see also Paragraph 0023 wherein the object's current operating characteristics such as the position relative to the UAV and/or the object's determined trajectory, including speed, may be used by the flight management system to scale the scalable trajectory envelope associated with the object and determine a trajectory envelope that represents the object's probability of trajectory change);
 and determining, by the processing circuitry, the predicted position of the second vehicle using the predicted current position of the second vehicle and one or more of: the historical navigation route data, the plurality of aerodrome guidance features, or clearance information for the second vehicle (see Paragraph 0056  a scaling factor may be sized to reflect a predictability factor associated with the object within the UAV's airspace. Furthermore, if the trajectory of a detected object has changed in excess of a threshold amount and/or in excess of a threshold number of instances within the UAV's airspace over the course of a predetermined amount of time, the scaling factor will be larger than if the object's trajectory is constant over the same predetermined amount of time. The predictability factor may approach a value of “1” for an object that is likely to maintain a constant trajectory based on historical data).  
Regarding claim 8, Buchmueller teaches the method of claim 1, further comprising: transmitting the predicted collision zone to a device corresponding to at least one of: the first vehicle, the second vehicle, a third vehicle configured to transport the first or second vehicles, or a remote server (see Paragraph 0042 wherein the UAV 212 may transition to an active monitoring of an object when the object (e.g., the object 206) enters the active monitoring zone 202 and is located within the distance 216 from the UAV 212. The object 206 may also be first detected within the active monitoring zone 202. The UAV 212 may determine the object's operating characteristics 208 as well as identify the object type based on analysis of signals generated by the sensors 230 that observe the object. The UAV 212 may therefore maintain higher fidelity details of an object 206 within the active monitoring zone 202 relative to an object 220 within the detection zone 204; see also Paragraph 0049 wherein Through signal processing, directionality and/or movement of object associated with the generated acoustic signal may be determined, such as through use of beamforming techniques. Thus, processing of the generated signal may enable tracking location, orientation, and/or movement of the object, as well as determining a unique signature of the signal that indicates a classification of a type of object that is associated with the sound. Furthermore, an acoustic transmitter 322 may transmit acoustic waves that may be reflected by one or more objects operating within the airspace).  
Regarding claim 9, see the corresponding rejection of claim 1. 
Regarding claim 10, see the corresponding rejection of claim 2.
Regarding claim 13, see the corresponding rejection of claim 5.
Regarding claim 14, see the corresponding rejection of claim 6.
Regarding claim 15, Buchmueller teaches the system of claim 14, wherein the processor is further configured to: transmit the predicted collision zone from the remote server to the first vehicle using a wireless network (see Paragraph 0042 wherein The UAV 212 may transition to an active monitoring of an object when the object (e.g., the object 206) enters the active monitoring zone 202 and is located within the distance 216 from the UAV 212. The object 206 may also be first detected within the active monitoring zone 202. The UAV 212 may determine the object's operating characteristics 208 as well as identify the object type based on analysis of signals generated by the sensors 230 that observe the object. The UAV 212 may therefore maintain higher fidelity details of an object 206 within the active monitoring zone 202 relative to an object 220 within the detection zone 204; see also Paragraph 0049 wherein Through signal processing, directionality and/or movement of object associated with the generated acoustic signal may be determined, such as through use of beamforming techniques. Thus, processing of the generated signal may enable tracking location, orientation, and/or movement of the object, as well as determining a unique signature of the signal that indicates a classification of a type of object that is associated with the sound. Furthermore, an acoustic transmitter 322 may transmit acoustic waves that may be reflected by one or more objects operating within the airspace).  
Regarding claim 16, see the corresponding rejection of claim 7.
Regarding claim 17, see the corresponding rejection of claim 8.
Regarding claim 18, Buchmueller teaches the system of claim 9, wherein the first vehicle includes the ground collision awareness system (see Paragraph 0003 wherein Aircraft collision avoidance systems (ACAS) and aircraft separation assurance systems (ASAS) are intended to operate independently of a ground-based air traffic controllers. Several systems are commonly used onboard manned aircraft to avoid collisions and maintain aircraft separation, for example, airborne radar and traffic collision avoidance systems).  
Regarding claim 20, see the corresponding rejection of claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 11, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller in view of Tanimoto (JP2015228101A).
Regarding claim 3, Buchmueller teaches the method of claim 1, but fails to explicitly teach wherein determining the predicted path further comprises: identifying, by the processing circuitry, clearance information of a traffic controller defining one or more target marks for the first vehicle; identifying, by the processing circuitry, one or more target aiming features from the plurality of aerodrome guidance features based at least in part on the clearance information, the one or more target aiming features configured to provide guidance through a particular part of the particular aerodrome location toward the one or more target marks; identifying, by the processing circuitry, the first portion of the predicted path using the one or more target aiming features; and identifying, by the processing circuitry, the second portion of the predicted path using the clearance information and historical navigation route data, the second portion of the predicted path including a destination location of the first vehicle defined by the clearance information as a target mark of the one or more target marks.  
However, Tanimoto teaches the method of claim 1, wherein determining the predicted path further comprises: identifying, by the processing circuitry, clearance information of a traffic controller defining one or more target marks for the first vehicle (see Paragraph 0044 wherein FIG. 6, reference numerals 73-3 a and 73-3 b indicate safety margins of the aircraft 7-3. Similarly, reference numerals 73-4a and 73-4b represent safety margins of the aircraft 7-3. Similarly, reference numerals 73-5a and 73-5b represent safety margins of the aircraft 7-5. The safety margin is a distance that represents a predetermined margin secured for the safe movement of the mobile unit. The safety margins 73-3 a, 73-4 a and 73-5 a represent the safety margins at the rear of the aircraft 7. The safety margins 73-3b, 73-4b and 73-5b represent the safety margins in front of the aircraft 7. In the following description, the rear safety margins 73-3a to 73-5a will be described as safety margins 73-a unless otherwise specified. Similarly, the front safety margins 73-3b to 73-5b are described as safety margins 73-a. In addition, safety margins 73-3 a to 73-5 a and safety margins 73-3 b to 73-5 b will be described as safety margins 73 unless otherwise specified. Thus, movement of the aircraft 7 requires sections corresponding to the jet jet area 71, the braking distance 72, and the safety margin 73 on the movement path);
 identifying, by the processing circuitry, one or more target aiming features from the plurality of aerodrome guidance features based at least in part on the clearance information, the one or more target aiming features configured to provide guidance through a particular part of the particular aerodrome location toward the one or more target marks (see Paragraph 0046 wherein FIGS. 7, 8 and 9 are schematic views showing how the aircraft 7 travels on the taxiway 64. In FIG. 7, FIG. 8 and FIG. 9, reference numerals 20-1 to 20-15 denote guide lights installed in the guide path 64. In the following description, the guiding lights 20-1 to 20-15 will be referred to as the guiding lights 20 unless otherwise specified. In the example of FIG. 7, guide lights 20-6 to 20-11 are turned on for the aircraft 7 moving on the guide path 64 according to the jet jet area 71 of the aircraft 7, the braking distance 72 and the safety margin 73-b. Show that. Similarly, the example of FIG. 8 shows that the guide lights 20-6 to 20-13 are turned on for the aircraft 7 moving on the guide path 64. Similarly, the example of FIG. 9 shows that the guiding lights 20-6 to 20-8 are turned on for the aircraft 7 moving on the guiding path 64. Such control of the guide light 20 is performed by the guidance facility system 4 based on the movable range information output from the movable range determination unit 166);
 identifying, by the processing circuitry, the first portion of the predicted path using the one or more target aiming features (see Paragraph 0042 wherein the route development unit 168 searches for the movement route of the mobile based on the spot allocation information and the route development information. Any existing method may be used as a method of searching for a movement path. The route development unit 168 predicts the required time to the destination point by the searched moving route based on the passage plan information. The route development unit 168 evaluates the movement route searched based on information such as the predicted required time, the movement distance, and the number of times of direction change. The route development unit 168 outputs the searched movement route and the evaluation result of the movement route to the counter controller input / output unit 15 as a movement route plan);
and identifying, by the processing circuitry, the second portion of the predicted path using the clearance information and historical navigation route data, the second portion of the predicted path including a destination location of the first vehicle defined by the clearance information as a target mark of the one or more target marks (see Paragraph 0046 wherein FIGS. 7, 8 and 9 are schematic views showing how the aircraft 7 travels on the taxiway 64. In FIG. 7, FIG. 8 and FIG. 9, reference numerals 20-1 to 20-15 denote guide lights installed in the guide path 64. In the following description, the guiding lights 20-1 to 20-15 will be referred to as the guiding lights 20 unless otherwise specified. In the example of FIG. 7, guide lights 20-6 to 20-11 are turned on for the aircraft 7 moving on the guide path 64 according to the jet jet area 71 of the aircraft 7, the braking distance 72 and the safety margin 73-b. Show that. Similarly, the example of FIG. 8 shows that the guide lights 20-6 to 20-13 are turned on for the aircraft 7 moving on the guide path 64. Similarly, the example of FIG. 9 shows that the guiding lights 20-6 to 20-8 are turned on for the aircraft 7 moving on the guiding path 64. Such control of the guide light 20 is performed by the guidance facility system 4 based on the movable range information output from the movable range determination unit 166).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring airspace at least partially surrounding an unmanned aerial vehicle, as taught by Buchmueller, using the clearance information, as taught by Tanimoto, for the purpose of providing an airport surface guidance support system, an airport surface guidance support method, and an airport surface guidance support device that can appropriately support the guidance of a mobile on the airport surface (see Paragraph 0007 of Tanimoto).
Regarding claim 4, Buchmuelle teaches the method of claim, further comprising: identifying the predicted position of the first vehicle or the predicted position of the second vehicle using the current position of the first vehicle or the second vehicle (see Paragraph 0060-61 wherein FIG. 5 is a schematic diagram of a UAV airspace indicating probability-derived maps 500 representing an object's current position, trajectory, and likelihood of trajectory change at a future time...For example, the probability of finding a fixed wing aircraft's location at some point in the future may be described by 1 to n isoprobability lines 506. The probability of trajectory change in close proximity to the object's current position 506(1) may be relatively low. An inverse relationship may be stated as the likelihood that the object will be located at a point close to the object's current position is relatively high. However, at a point further from the current position 506(n), the probability of a trajectory change is relatively high compared to the closer position 506(1), and therefore the likelihood of finding the fixed wing aircraft 504 at the further point 506(n) in the future is lower), but fails to explicitly teach receiving ground surface sensor data for the first vehicle or the second vehicle; determining a current position of the first vehicle or the second vehicle from the ground surface sensor data.
However, Tanimoto teaches the method of claim 1, further comprising: receiving ground surface sensor data for the first vehicle or the second vehicle (see Paragraph 0012 wherein FIG. 3 is a functional block diagram showing a functional configuration of the airport surface guidance support system 1 of the embodiment. The airport surface guidance support system 1 includes a storage unit 11, a monitoring information input unit 12, a spot management input / output unit 13, a guidance facility input / output unit 14, a controller input / output unit 15, and a control unit 16); 
determining a current position of the first vehicle or the second vehicle from the ground surface sensor data (see Paragraph 0016 wherein the spot attribute information storage unit 113 stores spot attribute information in advance for each area in the apron 63, which is called a spot representing a parking location for each aircraft. The spot attribute information is information representing the relationship between the guide path 64 and the area in the apron 63 in which the aircraft travels to get in and out of the spot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring airspace at least partially surrounding an unmanned aerial vehicle, as taught by Buchmueller, using the airport surface guidance support system, as taught by Tanimoto, for the purpose of providing an airport surface guidance support system, an airport surface guidance support method, and an airport surface guidance support device that can appropriately support the guidance of a mobile on the airport surface (see Paragraph 0007 of Tanimoto).
Regarding claim 11, see the corresponding rejection of claim 3.
Regarding claim 12, see the corresponding rejection of claim 4.
Regarding claim 19, Buchmueller teaches the system of claim 9 but fails to explicitly teach wherein the first portion includes a taxiway comprising surface guidance markings, and wherein the second portion includes an airport apron region.  
However, Tanimoto teaches the system of claim 9, wherein the first portion includes a taxiway comprising surface guidance markings, and wherein the second portion includes an airport apron region (see Paragraph 0015 wherein the section shape information storage unit 112 includes shape information on the runway 62, the taxiway 64, the apron 63, and sections of the airport surface 6 such as spots, and shape information for each section into which each section is divided (hereinafter, “section shape Information is stored in advance. The shape information is information representing the position, shape and size of each section and each section on the airport surface 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of monitoring airspace at least partially surrounding an unmanned aerial vehicle, as taught by Buchmueller, using the airport surface guidance support system, as taught by Tanimoto, for the purpose of providing an airport surface guidance support system, an airport surface guidance support method, and an airport surface guidance support device that can appropriately support the guidance of a mobile on the airport surface (see Paragraph 0007 of Tanimoto).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holmes (WO2021091874A1) teaches an advisory module may include processing circuitry configured to receive data indicative of internal factors and external factors related to route optimization of a combined route of a subject. The combined route may include an air segment and a ground segment, and at least some of the external factors may include dynamic parameters that are changeable while the air segment or ground segment is being transited by the subject to a ground objective. The processing circuitry may be further configured to generate a guidance option to deliver the subject to the ground objective based on integration of the internal factors and the external factors to optimize a route to the ground objective, and provide a graphical representation of the guidance option along with comparative data or context information associated with the route.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665